-    .




                          January 22, 1957


Honorable Claude Isbell
Executive Secretary
Board of Regents
State-Teachers Colleges
Box K, Capitol Station
Austin, Texas                     Opinion No. WW-3
                                  Re: Payment of travel expenses
                                      of the presidents and/or
                                      their authorized represen-
                                      tatives of the six State
                                      Teachers Colleges to Austin
                                      during sessions of the
Dear Sir:                             Legislature.
           We refer to your request presenting, in substance,
the following data and question:
                'On December 20, 1956, the Board of Regents
            of the State Teachers Colleges passed the follow-
            ing resolution:
                "The President and appropriate members of
            the administrative staff of the six Teachers
            Colleges under the jurisdiction of this Board
            be authorized to attend called meetings initlat-
            ed by the Council of College Pr,esi.dents
                                                    and the
            following agencies; Legislative Budget Board, the
            Governor's Executive Budget off~ice,the Commis-
            sion on Higher Education, or the Advisory Com-
            mittee to the Commission on Higher Education and
            also in response to calls made by legislative
            committees; with the understanding the resolu-
            tion on the same subject adopted by the Board
            at Huntsville, Texas, on October 26, 1956 remain
            in full force and effect. The motion adopted at
            the October 26 meeting reads as follows:
            The Board authorize the presence of the several
            presidents of thesix teachers colleges, and/or
            their authorized representatives and the neces-
            sary official travel incident to the said pres-
            ence in Austin, Texas, for the performance of


               .
Ron. Claude Isbell, page 2.                (Opinion No. WW-3)


          their official duties and responsibilities
          at appropriate times during the interval in          '
          which the forthcoming regular session of the
          fifty-fifth Legislature may be convened. Such
          travel to be approved by the Chairman or a mem-
          ber of the local committee, provided the Chair-
          man cannot be reached. In making a request for
          permission to go to Austin at State expense the
          President will set forth in his request the
          reason for going and after he has returned to
          give the Board a report on his activities and
          accomplishments while in Austin."'
           Question: Would the administrative officers or repre-
sentatives of the state teachers colleges by complying with the
foregoing resolution, be authorized to visit the City of Austin
at any time during the 55th session of the Legislature and have
their expenses paid for such trips out of the funds of these
colleges?
           Section 21 of Article V of House Bill 140, Acts of
the 54th Legislature, Regular Session, 1955, chapter 140, page
1348 at page 1584 (Biennial Appropriation Bill, Special Provi-
sions Generally Applicable to Agencies of Higher Education) pro-
vides:
              'Travel authorizations., None of the moneys
          appropriated in this Article to the respective
          state agencies of higher education may be ex-
          pended for reimbursing the official travel ex-
          penses of any executive head thereof, or of any
          member of the administrative staff thereof, to
          Austin during sessions of the Texas Legislature
          without the specific and advance, written approval
          or authorization by the Governing,,Board.of such
          state agency of higher education.
           The explicit language of Section 21, supra, contemplates
that before any of the administrative officers of the sevsral
state agencies of higher education, which includes the state
teachers colleges, shall'be entitled to reimbursement for travel
expenses to Austin during sessions of the Texas Legislature It must
appear that wrltten authorization for the specific trip was ob-
tained from the governing board of the proper agency of higher
education before such travel was performed.
Hon. Claude Isbell, page 3.                   (Opinion No. W-3)


           Opinion No. O-4203 (1941) of this department concerned
a provision of House Bill 272, Acts of the 47th Legislature, Regu-
lar Session, 1941, similar to the provisions of,Section 21, supra.
It was held in this opinion that since the advance written con-
sent of a school's governing board was not obtained as required~
by the statute, prior to the performance of out of state travel,
reimbursement for such travel was not permitted. We quote, in        -
part, from the language of the foregoing opinion:
              "The act is clear and explicit In its require-
          ment that 'no travel shall be performed outside the
          state except upon the advance written consent of
          the school's Board,,ofRegents or Trustees'. No
          exception is made from this requirement, authoriz-
          ing such travel in emergency without the advance
          written consent of the school's Board of Regents
          or Directors. We are not at liberty to reai such.
          exception into the provisions above quoted.
           We are confronted with the f,urtherquestion of whether
the Board of Regents of the State Teachers Colleges could dele-
gate legal a,uthorityto its chairman or a member of the local
committee to pass upon applications for travel authorization
to Austin during sessions of the Texas Legislature. It is our
view that the Legislature by use of the language "specific and
advance, written approval and authorization of,,thegoverning
board of such state agency of higher education indicated its
intention that only the governing head of such state agency of
higher education should exercise the discretion and authority
therein contained, and that the exercise thereof could not be
delegated to either the chairman of the Board or Agency or a
member of the local committee. The general rule of law here
applicable is stated by~34 Texas Jurisprudence, Section 79,
page 459, as follows:
               "It is a general rule that public duties
           must be performed and governmental powers exer-
           cised by the officer or body designated by law -
           that they cannot be delegated to others. This
           is particularly true of duties which are j,udi-
           cial in their nature or which call for the
           exercise of reason or discretion ant which are
           a part of the public trust assumed.
Hon. Claude Isbell, page 4.                   (Opinion No. WW-3)


           We, therefore, conclude that the various administra-
tive officers of the State Teachers Colleges shall be entitled to
reimbursement for travel expenses to Austin during sessions of
the Texas Legislature only If the provisions of Section 21, House
Bill 140, supra, of the General Appropriation Bill of the 54th
Legislature be complied with. This requires that such officer
shall obtain the advance written consent of his governing board
for each trip and that such consent may,be granted by said board
only while in regular or special session with the necessary quorum
present for the transaction of business.

                               SUMMARY

            In order for the administrative officers of the
            State Teachers Colleges to be entitled to reim-
            bursement for travel expenses to Austin during
            sessions of the Texas Legislature written, advance
            a,uthorizationfor each trip must be given by'the
            Board of Regents of said Colleges pursuant to the
            provisions of Section 21 of Article V of House
            Bill 140, Acts of the 54th,Legislature, Regular
            Session, 1955, chapter 140, page 1348 at page
            1584. Such authority can be granted by the Board
            only at a regular or special meeting thereof with
            the necessary quorum present for the transaction
            of business.
                                   Yours very truly,

                                   WILL WILSON
                                   Attorney General




LP:zt
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman